Title: To George Washington from James Duane, 9 January 1779
From: Duane, James
To: Washington, George


  
    Sir
    Phil. 9th Jany 1779
  
In order to give Dispatch to the several Matters mentiond in your Excellency’s Report to the Committee it is proposed to offer Resolutions to Congress on the Heads you enumerate. We wish that the Remedy may be effectual and think it happy that we can be favourd with your Assistance: We therefore request that you will be pleased to point out what ought to be done with respect to the Arrangement of the Army—the Department of Artillery & Ordinance—the Cloathing Departmt the Inspectorship & the Branch of Engineers.
Indeed we think it woud be adviseable to vest the Commander in Chief with power to make these & every other Arrangement for the good Government of the Army by forming a compleat System to be adopted by Congress as their Act: We submit this last Suggestion to your Excellency’s Consideration being unwilling to throw any Burthens upon you which may be disagreeable. I have the Honour to be Sir Your Excells most Obedient humble Servant

  Jas Duane

